DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-13, 15, 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US 2017/0018493.

Pertaining to claim 1, Lee teaches a package, comprising: 
a substrate having a first region (right third of device shown in Figure 6K) comprising a number N (N=3 see Figure 6K) of metallization layers and a second region (middle third of device shown in Figure 6k) comprising a number M (M=2 see Figure 6K) of metallization layers, where M is less than N; 
a passive component 330 disposed within the second region (middle third) on a first surface of the substrate; and 
a die 430 disposed within the second region on a second surface of the substrate opposite the first surface of the substrate, the die being electrically coupled to the passive component by at least one of the number M of metallization layers within the second region (while not illustrated, this is implied by the final device structure. If there was no communication between the die and the passive device, the passive device would serve no purpose in the final device package.  Paragraph [0026] discloses passive elements mounted to conductive patterns, the conductive patterns being interconnected within the substrate to other features).  

    PNG
    media_image1.png
    523
    851
    media_image1.png
    Greyscale

Pertaining to claims 2 and 13, Lee teaches the package of claims 1 and 12, wherein the first region has a first thickness T1 and the second region has a second thickness T2 less than T1. See Figure 6K (above)

Pertaining to claims 4 and 15, Lee teaches the package of claims 1 and 12, wherein M > 1. M=2 see Figure 6K

Pertaining to claims 6 and 17, Lee teaches the package of claims 1 and 12, wherein the die is part of a flip-chip package. See Figure 6K the die is of a flip-chip type

Pertaining to claims 7, 8, 18 and 19, Lee teaches the package of claims 1 and 12, wherein the passive component comprises a line-side component, the line side component being a capacitor, resistor or inductor.  The capacitor taught by Lee is suitable for connection as a line side capacitor.

Pertaining to claims 9 and 20, Lee teaches the package of claims 1 and 12, wherein the metallization layers comprise copper. [0026][0046-0047]

Pertaining to claims 10 and 21, Lee teaches the package of claims 1 and 12, wherein the substrate comprises pre-preg (PPG) [0028] describes a pre-preg substrate.

Pertaining to claims 11 and 22, Lee teaches the package of claims 1 and 12, wherein at least one metallization layer comprises a redistribution layer The first region can be considered to comprise a redistribution layer see Figure 6K

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claims 1 and 12 above, and further in view of Sato et al US 2018/0042115.

Pertaining to claims 3 and 14, Lee teaches the package of claim 1, but does not teach wherein M = 1.  Sato teaches M=1, namely where the passive device 30 is connected to a chip 50 through only one layer 22.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Sato into the method of Lee by providing an interconnect layer between the passive device and the die in the manner taught by Sato.  The ordinary artisan would have been motivated to modify Lee in the manner set forth above for at least the purpose of connecting the devices in as few interconnecting layers as possible.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claims 1 and 12 above and further in view of Yu et al US 2015/0318246.

Pertaining to claims 5 and 16, Lee teaches the package of claims 1 and 12, teaching a flip-chip (solder ball) connection between the die and package, but does not teach wherein the die is electrically coupled to the package using a die-to- wafer connection.  However, this is an obvious alternative to flip chip (bump) bonding.  Yu teaches a die-to-wafer connection of a chip to a package without using microbumps or solder balls (flip-chip) [0037].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lee and Yu to enable the bonding step of Lee to be performed according to the teachings of Yu because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed bonding step of Lee and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/19/22